February 7, 1923. The opinion of the Court was delivered by
This action was based upon a mechanic's lien filed by plaintiff against the property of the defendant for material alleged to be furnished by plaintiff to the defendant or his agent. The issues were submitted to a jury by his Honor, County Judge Whaley, who found for the plaintiff. A motion for a nonsuit was made and overruled. A motion for a new trial was made and overruled. After entry of judgment defendant appeals, and alleges error in overruling motion for a nonsuit as made by the defendant at close of plaintiff's evidence. This is the sole exception in the case. This exception must be overruled. A careful inspection of the record shows there was sufficient evidence to carry the case to the jury as to whether a sale had actually been made to the appellant himself, in view of all the facts and circumstances of the case, and we see no error on the part of his Honor anyway.
Judgment affirmed.